Peb Cubiam,
This case was carefully and ably tried, and little, if anything, remains to be added by us. The questions involved are *599so clearly and accurately presented in the charge of the learned judge who specially presided at the trial, that it is unnecessary to restate them. An examination of the record, in connection with the several assignments of error, has satisfied us as to the correctness not only of his construction'of the lease of May 28,' 1847, and other papers in evidence, but also of his instructions generally to the jury. In affirming defendants’ fourth point he rightly charged in substance that the verdict must be for the defendant, “ unless the jury find that the property is no longer used for railroad purposes.” The verdict for plaintiff necessarily implies a finding in her favor of the controlling fact in the case, viz: that the property in controversy has ceased to be used “ for railroad purposes,” within the true intent and meaning of the lease of 1847, as construed by the court. The learned judge’s answers to the remaining five points for charge submitted by defendants are also free from any substantial error. There is nothing in any of the specifications that requires further comment. Neither of them is sustained.
Judgment affirmed.